PER CURIAM.
The order of revocation of probation and the judgment and sentence predicated thereon are affirmed. The provision in the sentence that appellant be confined “at hard labor” is surplusage and the same is hereby stricken. Massey v. State, 351 So.2d 376 (Fla.1st DCA 1977). Further, the provision in the sentence that appellant, who had been adjudged insolvent, pay costs of- $2.00 or serve one day of confinement to run concurrently with the sentence was error. Smith v. State, 352 So.2d 1276 (Fla.1st DCA 1977). As amended, the judgment and sentence are affirmed except for the assessment of costs and the one day sentence in lieu thereof and the cause is remanded with directions to delete the same from the sentence. Such modification may be made without pronouncement in open court.
ERVIN, Acting C. J., and BOOTH and SHIVERS, JJ., concur.